DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (WO 2017/088498 A1).

Regarding Claim 1,
Zhou discloses A capability indication method (See , applied to a terminal and comprising:

obtaining first information (See p.1; [7]; receiving a UE capability query message sent by a base station), 
(See p.1; [7]; receiving a UE capability query message sent by a base station) comprises at least one of the following: 

first indication information of a terminal capability (See p.1; [8];  request of the highest protocol version supported by the base station, the frequency range required by the UE, and the base station function entry flag), and 
terminal capability information mapped to the first indication information (See p.1; [8-9];  capability of UE associated in the request received); and

sending second indication information of the terminal capability (See p.1; [10]; 
 the UE capability information is reported based on the UE capability reporting request information) based on the first information (See p.1; [7]; p.2; [10]; receiving a UE capability query message sent by a base station).



Regarding Claim 2,
Zhou teaches all the features with respect to Claim 1 and Zhou further teaches 
                      wherein the first indication information of the terminal capability (See p.1; [8-9];  capability of UE associated in the request received) comprises at least one of the following: 

terminal model information,

assistance information for capability indication (See p.1; [8]; the highest protocol version supported by the base station, the frequency range required by the UE, and the base station function entry flag), and

 terminal capability identification information (See p.2; [1]; operable range of frequency); and

the second indication information of the terminal capability (See p.1; [10]; 
 the UE capability information is reported based on the UE capability reporting request information) comprises at least one of the following: 

terminal model information, 

assistance information for capability indication (See p.1; [11]; p.2; [1-2]; UE report assistance information for capability indication), and 

terminal capability identification information  (See p.2; [1]; operable range of frequency);

               wherein the terminal model information comprises at least one of the following:

an identifier of terminal manufacturer, 

a software version number.


(The term “at least one of” translate that at least one or more of the limitations can be selected to be examined)) 


Regarding Claim 3,
Zhou teaches all the features with respect to Claim 2 and Zhou further teaches 
                wherein the assistance information for
capability indication comprises at least one of the following: 

information of a card slot corresponding to a capability, 

information of a card corresponding to a capability,

information of a serving network corresponding to a capability (See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table),

(See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table), and
 
capability type indication information (See p.2; [4]; the highest protocol version supported by the base station, the frequency range required by the UE, and the base station function entry flag).

(The term “at least one of” translate that at least one or more of the limitations can be selected to be examined)) 




Regarding Claim 4,
Zhou teaches all the features with respect to Claim 3 and Zhou further teaches 
           wherein the capability type indication information comprises at least one of the following:
radio capability indication information (See p.2; [4]; the frequency range required by the UE)  and 
network capability indication information (See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table).

(The term “at least one of” translate that at least one or more of the limitations can be selected to be examined)) 


Regarding Claim 5,
Zhou teaches all the features with respect to Claim 3 and Zhou further teaches 
                  wherein the information of a card slot corresponding to a capability comprises at least one of the following: 
identification information of a card slot, 
a serial number of a corresponding card slot, 
information of a first card slot, 
information of a second card slot, 
indication information indicating a primary card slot or a secondary card slot, 
indication information of whether the capability is applicable to all card slots, and indication information of whether the capability is indiscriminate between card slots.

(This claim depend on a limitation of  claim 3 which was not analyzed because of the term “at least of”  that offer a selection option).


Regarding Claim 6,
Zhou teaches all the features with respect to Claim 3 and Zhou further teaches 
                wherein the information of a card corresponding to a capability comprises at least one of the following: 
a serial number of a card, a serial number of a card slot in which a card is located, indication information indicating a primary card or a secondary card, 
indication information of whether the capability is applicable to all cards, and 
indication information of whether the capability is indiscriminate between cards.


(This claim depend on a limitation of  claim 3 which was not analyzed because of the term “at least of”  that offer a selection option).


Regarding Claim 7,
Zhou teaches all the features with respect to Claim 3 and Zhou further teaches 
               wherein the information of a serving network corresponding to a capability comprises at least one of the following: 

network identification information of a serving network, 

indication information of whether the capability is applicable to all serving networks (See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table), and 

indication information of whether the capability is indiscriminate between serving networks (See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table).

(The term “at least one of” translate that at least one or more of the limitations can be selected to be examined)) 



Regarding Claim 8,
Zhou teaches all the features with respect to Claim 3 and Zhou further teaches
                  wherein the information of a network type corresponding to a capability (See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table), 
comprises at least one of the following: 

a network type, 

indication information of whether the capability is applicable to all network types (See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table), and

indication information of whether the capability is indiscriminate between network
types (See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table).

(The term “at least one of” translate that at least one or more of the limitations can be selected to be examined)) 


Regarding Claim 9,
Zhou teaches all the features with respect to Claim 2 and Zhou further teaches
             wherein the terminal capability identification information comprises at least one of the following: 

a capability identifier and
applicable range information of the capability identifier  (See p.2; [1]; operable range of frequency);
         wherein the applicable range information of the capability identifier comprises at
least one of the following: 
information of a card corresponding to the capability identifier, 

information of a card slot corresponding to the capability identifier,

information of a serving network corresponding to the capability identifier,
 and
information of a network type corresponding to the capability identifier;

              wherein the information of a card corresponding to the capability identifier
comprises at least one of the following: 
a serial number of a card,
information of a card slot in which the card is located,
 indication information indicating a primary card or a secondary card,
 indication information of whether the capability is applicable to all cards, and 
indication information of whether the capability is indiscriminate between
cards;

           wherein the information of a card slot corresponding to the capability identifier
comprises at least one of the following: 
identification information of a card slot, a serial  number of a card slot, 
information of a first card slot, information of a second card slot,
indication information indicating a primary card slot or a secondary card slot, 
indication information of whether the capability is applicable to all card slots, and indication information of whether the capability is indiscriminate between card slots;

              wherein the information of a serving network corresponding to the capability
identifier comprises at least one of the following: 

network identification information of a serving network, 
indication information of whether the capability identifier is applicable to all serving networks , and 
indication information of whether the capability identifier is indiscriminate between serving networks;

              wherein the information of a network type corresponding to the capability
identifier comprises at least one of the following: 

a network type, 

indication information of whether the capability identifier is applicable to all network types (See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table), and 

indication information of whether the capability identifier is indiscriminate between network types (See p.2; [2]; determines a base station support / configured function item or an unsupported / unconfigured function item based on the flag bit ,  and the pre-maintained capability table),.

(The term “at least one of” translate that at least one or more of the limitations can be selected to be examined)) 



Regarding Claim 10,
Zhou teaches all the features with respect to Claim 1 and Zhou further teaches
               wherein the sending second indication information of the terminal capability (See p.1; [10]; the UE capability information is reported based on the UE capability reporting request information)  based on the first information (See p.1; [8];  request of the highest protocol version supported by the base station, the frequency range required by the UE, and the base station function entry flag), comprises:

sending the second indication information of the terminal capability (See p.1; [10]; the UE capability information is reported based on the UE capability reporting request information)  based on the first information (See p.1; [8]; request of the highest protocol version supported by the base station, the frequency range required by the UE, and the base station function entry flag), and access (See p.2; [3]; a receiving module configured to receive a UE capability query message),

wherein the access information of the terminal comprises at least one of the
following: 
a serving network that the terminal accesses (See p.1; [7]; query message sent by base station), 
a location of a card for accessing a serving network by the terminal, 
a card slot in which the card for accessing the serving network by the terminal is located, 
the Nth card through which the terminal accesses the serving network, and
a network type of the serving network that the terminal accesses.

(The term “at least one of” translate that at least one or more of the limitations can be selected to be examined)) 


Regarding Claim 12,
Zhou teaches all the features with respect to Claim 1 and Zhou further teaches
             wherein the sending second indication information of the terminal capability (See p.1; [10];  the UE capability information is reported based on the UE capability reporting request information) comprises:
                when the terminal accesses a network (See p.1; [7]; p.2; [3]; a receiving module configured to receive a UE capability query message), 
sending the second indication information of the terminal capability (See p.1; [10];  the UE capability information is reported based on the UE capability reporting request information); or,
               when the network requests for terminal capability information (See p.1; [7]; receiving a UE capability query message sent by a base station), 
sending the second indication information of the terminal capability (See p.1; [10];  the UE capability information is reported based on the UE capability reporting request information).



Regarding Claim 13,
Zhou teaches all the features with respect to Claim 1 and Zhou further teaches
(See p.1; [8];  the highest protocol version supported by the base station, the frequency range required by the UE, and the base station function entry flag) comprises at least one of the following: 
a UE core network capability (See p.1; [8];  p.3; [3]; [14-15]; cellular communication to network implied core network capability for full access) and a UE radio capability (See p.1; [8];  the highest protocol version supported by the base station, the frequency range required by the UE, and the base station function entry flag).


Regarding Claim 18,
Zhou teaches all the features with respect to claim 1 and Zhou further teaches about  
 A communications device, comprising a memory, a processor, and a computer
program stored in the memory and capable of running on the processor (See p.7; [4]; a UE comprise these modules) , wherein when the computer program is executed by the processor (See p.7; [4]; a UE comprises these modules).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO 2017/088498 A1)  in view of Yu (CN 102932765 A).


Regarding Claim 14, 16
Zhou discloses a capability indication method, applied to a first network-side network element (See p.1; [7]; Base Station)  and comprising:

obtaining second indication information of a terminal capability (See p.1; [10]; 
 the UE capability information is reported based on the UE capability reporting request information) 

But Zhou fails to explicitly recites
performing at least one of the following operations based on the second indication



 mapping the terminal capability based on the second indication information of the
terminal capability, saving the second indication information of the terminal capability,
and sending the second indication information of the terminal capability to a first target
end.


However in analogous art,
Yu teaches performing at least one of the following operations based on the second indication information of the terminal capability (See p.1; [9]; acquiring the first user equipment .. capability information of the first user equipment corresponding to the indication information of the user equipment)


mapping the terminal capability based on the second indication information of the
terminal capability (See p.2; [1]; using the acquired capability information of the first user equipment to update the context of the first user equipment),
 saving the second indication information of the terminal capability (See p.2; [2]; the updating unit uses the acquired capability information of the first user equipment to update The context of the first user equipment),
and sending the second indication information of the terminal capability to a first target
(See p.2; [3]; so that the user equipment does not need to carry the capability information to the MME and / or base station, saving air interface signaling resources).

Zhou and Yu are analogous art because they all pertain to wireless communication procedure. Zhou teaches about a UE responding to query about capability of UE to a base station. Yu teaches about a core network element receiving the capability of the UE and storing information for better communication set up. Zhou could use Yu features in order to transmit this information to the core network that will use this data for future communication setup. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Zhou and Yu as to obtain an efficient wireless communication system. 


Regarding Claim 15, 17
Zhou and Yu teach all the features with respect to claim 14, 16 and Zhou further teaches 
                 wherein the second indication information of the terminal capability comprises at least one of the following: 

terminal model information, 

(See p.1; [8]; the highest protocol version supported by the base station, the frequency range required by the UE, and the base station function entry flag), and 

terminal capability identification information (See p.2; [1]; operable range of frequency).


(The term “at least one of” translate that at least one or more of the limitations can be selected to be examined)) 




Regarding Claim 19, 20
Zhou and Yu teach all the features with respect to claim 14, 16  and Yu further teaches  A communications device, comprising a memory, a processor, and a computer
program stored in the memory and capable of running on the processor, wherein when
the computer program is executed by the processor (See p.11; [1]; embodiment in reference comprises the above modules).



Allowable Subject Matter

Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GARY LAFONTANT/Examiner, Art Unit 2646